Exhibit 10

ROCKWELL AUTOMATION, INC.
INCENTIVE COMPENSATION PLAN
(Effective Date: October 1, 2005)



1. PURPOSES

The purposes of the Incentive Compensation Plan (the “Plan”) are to provide a
reward and an incentive to employees of the Corporation who have contributed and
in the future are likely to contribute to the success of the Corporation and to
enhance the Corporation’s ability to attract and retain outstanding persons to
serve in such capacities.


2. DEFINITIONS

For the purpose of the Plan, the following terms shall have the meanings shown:

(a)  Board of Directors. The Board of Directors of Rockwell Automation.

(b)  Committee. The Compensation and Management Development Committee of
Rockwell Automation or such other Committee as may be designated by the Board of
Directors, consisting of members of the Board of Directors who are not eligible
to participate in the Plan and who qualify as independent directors.

(c)  Designated Senior Executives. The CEO, executives reporting directly to the
CEO and persons designated as executive officers by the Board.

(d)  Corporation. Rockwell Automation and its subsidiaries.

(e)  Employees. Persons in the salaried employ of the Corporation (including
those on authorized leave of absence) during some part of the fiscal year for
which an award is made. Unless he or she is also an employee of the Corporation,
no member of the Board of Directors shall be eligible to participate in the
Plan.

(f)  Goals. The financial goals and measures for the enterprise as established
by the CEO and approved by the Committee for the Plan each fiscal year.

(g)  Rockwell Automation. Rockwell Automation, Inc.

(h)  Senior Executive Plan. Rockwell Automation’s Annual Incentive Compensation
Plan for Senior Executive Officers.

(i)  Target Incentive. An estimated amount, expressed as a percentage of an
eligible Employee’s base earnings, which is targeted to be paid after the end of
the Corporation’s fiscal year to such eligible Employee if the Goals are
achieved at the targeted performance level.

3.  Annual Goals

(a)  No later than the end of Quarter 1 of the new fiscal year, the Committee
will consider recommendations from the CEO on key enterprise measures; the
weighting of the measures; and the threshold, target and maximum performance
required for payment of awards as part of the establishment of the Goals for the
new fiscal year. The Goals may include performance measures tied to business
unit or shared service measures for the Employees assigned to each unit.

(b)  The Committee may review the Goals during the fiscal year and make
adjustments as necessary for prior year performance or unforeseen current fiscal
year events.

--------------------------------------------------------------------------------

(c)  After the end of the fiscal year, the Committee will review the
Corporation’s level of actual achievement of the key measures relative to the
Goals for the year.

(d)  Eligible employees will prepare and review with their supervisors
individual goals for each new fiscal year. Performance reviews on these
individual goals between eligible Employees and their supervisors may be held
during the fiscal year and will be held after the end of the fiscal year to
evaluate individual performance.

4.     Eligibility

(a)     The CEO will annually review and make determination on eligibility for
participation in the Plan.

(b)     The CEO may approve pro-rata participation for new hires, promotions,
death or disability, retirement, or termination.

5.  Awards

(a)  The Target Incentive for each eligible Employee shall be established by the
Corporation and communicated to the Employee each fiscal year. The Target
Incentives for the Designated Senior Executives shall be subject to approval by
the Committee.

(b)  The CEO shall submit to the Committee, within two and one-half months after
the end of each completed fiscal year, recommendations concerning awards for the
completed fiscal year based on enterprise and individual performance evaluation
process contemplated in paragraph 3.

(c)  The Committee, in its discretion, following its receipt of a recommendation
described in paragraph 5(b), shall determine for the immediately preceding
fiscal year (i) the extent to which awards, if any, shall be made; (ii) the
total paid or payable for the awards to all eligible Employees under the Plan
(excluding amounts payable to Designated Senior Executives, which are
independently approved by the Committee); and (iii) the amount of any award
payable to each Designated Senior Executive. The CEO is delegated the authority
to determine other individual awards consistent with the Committee approved
level of funding and general category of participants, for persons below the
level of the Designated Senior Executives.

(d)  The Corporation shall promptly notify each person to whom an award has been
made and pay the award in accordance with the determinations of the Committee.

(e)  A cash award may be made with respect to an employee who has died. Any such
award shall be paid to the legal representative or representatives of the estate
of such employee.

(f)  No unpaid installment of any award shall bear interest.

(g)  No employee who receives an award under the Senior Executive Plan for any
fiscal year of the Corporation shall be eligible for awards under the Plan for
that fiscal year.

6.  Finality of Determinations

The Committee shall have the power to administer and interpret the Plan. All
determinations, interpretations and actions of the Committee or CEO under or in
connection with the Plan shall be final, conclusive and binding upon all
concerned.


7. AMENDMENT OF THE PLAN

The Board of Directors and the Committee shall each have the power, in its sole
discretion, to amend, suspend or terminate the Plan at any time, except that no
such action shall adversely affect rights under an award already made, without
the consent of the person affected.

2

--------------------------------------------------------------------------------

8.  Miscellaneous

(a)  Notwithstanding any other provision of the Plan, the Committee, in its sole
discretion, may (i) eliminate, reduce or increase the payment of an award to any
participant, and (ii) determine whether or not any payment will be made in the
event of a participant’s termination of service prior to the end of the
performance period.

(b)  Nothing in the Plan should be construed to create a trust or to establish
or evidence any participant’s claim of any right to a payment.

(c)  Notwithstanding any other provisions of the Plan, if a Change of Control
(as defined in Article III, Section 13(I)(1) of Rockwell Automation’s By-Laws)
shall occur, then unless prior to the occurrence thereof the Board of Directors
shall determine otherwise by vote of at least two-thirds of its members, all
unpaid installments of any awards made under the Plan prior to such Change of
Control shall forthwith become due and payable.

(d)  The Corporation shall bear all expenses and costs in connection with the
operation of the Plan.



3